                                                                                           EXHIBIT "A"
   Case 1:19-cv-23084-KMW Document 101-1 Entered on FLSD Docket 04/19/2021 Page 1 of 2




From:                     Jonas Mann <jmann@baronbudd.com>
Sent:                     Friday, April 9, 2021 11:21 AM
To:                       Mary Grace Dyleski; Taylor, William R.; Perez Soto, Cristina; Skip Kohlmyer
Cc:                       MATT P. WEINSHALL; Mastrucci Lehn, Christina; Roland Tellis
Subject:                  Re: Santos v HRRG


Mary Grace,

The class we’re moving to certify is defined in the motion and it does not include ARS. There’s nothing for your client to
oppose.


From: Mary Grace Dyleski <mdyleski@shepardfirm.com>
Sent: Friday, April 9, 2021 11:03:40 AM
To: Jonas Mann <jmann@baronbudd.com>; Taylor, William R. <wrtaylor@JonesDay.com>; Perez Soto, Cristina
<cperezsoto@jonesday.com>; Skip Kohlmyer <skohlmyer@shepardfirm.com>
Cc: MATT P. WEINSHALL <MWeinshall@PODHURST.com>; Mastrucci Lehn, Christina <cmlehn@jonesday.com>; Roland
Tellis <rtellis@baronbudd.com>
Subject: RE: Santos v HRRG

Understood, Jonas.
However, we will need to address the sub‐class allegations against ARS that remain in the operative Complaint – are
Plaintiffs waiving those claims?

Thank you.


MARYGRACE DYLESKI | ATTORNEY AT LAW
Florida Bar Number 143383

                                  SHEPARD, SMITH,
                                  KOHLMYER & HAND, P.A.
                                  2300 MAITLAND CENTER PKWY, STE 100
                                  MAITLAND, FL 32751
                                  TOLL FREE: 866.247.3008
                                  OFFICE: 407.622.1772 ext 116
                                  FAX: 407.622.1884
                                  SHEPARDFIRM.COM




DISCLAIMER:
The information transmitted is intended only for the person or entity to which it is addressed and contains confidential and/or privileged materials
protected under the Attorney‐Client Privilege. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon,
this information by persons or entities other than the intended recipient is prohibited. If you received this in error, please contact the sender and
delete the material from any computer.


“What you do speaks so loudly that I cannot hear what you say” ~Ralph Waldo Emerson
                                                                          1
Case 1:19-cv-23084-KMW Document 101-1 Entered on FLSD Docket 04/19/2021 Page 2 of 2
